ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77O The Trust had the following Rule 10f-3 transactions for the six months period ended August 31, 2010: John Hancock FUNDS II Rule 10f-3 Transactions f or the Period March 1, 2010 through August 31, 2010 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Global Markets Inc Credit Suisse Goldman Sachs & Co JP Morgan Securities Wells Fargo & Co Co-Manager(s) Bank of America Merrill Lynch Daiwa Securities America Inc Deutsche Bank Securities Inc Mitsubishi UFJ Securities USA Inc Morgan Stanley UBS Securities Names of Issuers: Hartford Financial Services Group Title of Securities: HIG 5.5 03/30/20 c#416515AZ7 Date of First Offering: 3/18/2010 Amount of Total Offering : $500,000,000.00 Unit Price of Offering: $ 99.755 Comparable Securities 1) UNH c#91324PBJ0 2) WLP c#94973VAR8 3) TRV c#89417EAF6 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. (8) Years of Issuers Operations: Trade Date: 3/18/2010 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: ,000 bonds @ $99.755 $ 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,000,000 bonds @ $99.755 $6,982,850 (14) % of Portfolio Assets Applied to Purchase 0.042% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 200 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 4/9/10 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members BofA Merrill Lynch Citi (Joint Book Runner) (Joint Book Runner) Loop Capital Markets, LLC Barclays Capital Blaylock Robert Van, LLC BMO Capital Mkts GKST Inc. De La Rosa & Co. Fidelity Capital Markets Goldman, Sachs & Co. Jefferies & Company J.P. Morgan Morgan Keegan Morgan Stanley Nollenberger Capital Partners Inc. Piper Jaffray & Co. Ramirez & Co., Inc. Raymond James & Associates, Inc. RBC Capital Markets Rice Financial Products Inc. Siebert Brandford Shank & Co. LLC SL Hare Capital, Inc. Stone & Youngberg The Williams Capital Group, L.P. Touissant Capital Partners, LLC Wedbush Securities Wells Fargo Securities William Blair & Company Names of Issuers: State of California Title of Securities: CAS 7.625 03/40 c#13063BFR8 Date of First Offering: 3/25/2010 Amount of Total Offering: $1,250,000,000.00 Unit Price of Offering: $ 101.701 Comparable Securities 1) NRTTRN c#66285WFB7 2) CAS c#13063A7D0 3) CLAAPT c#18085PMT8 (7) Underwriting Spread or Commission Zero commission on bond new issues.
